Name: Commission Implementing Decision (EU) 2017/98 of 18 January 2017 amending the Annex to Implementing Decision 2013/519/EU as regards the model animal health certificate for imports into the Union of dogs, cats and ferrets (notified under document C(2017) 123) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  tariff policy;  trade;  agricultural policy;  cooperation policy
 Date Published: 2017-01-20

 20.1.2017 EN Official Journal of the European Union L 16/37 COMMISSION IMPLEMENTING DECISION (EU) 2017/98 of 18 January 2017 amending the Annex to Implementing Decision 2013/519/EU as regards the model animal health certificate for imports into the Union of dogs, cats and ferrets (notified under document C(2017) 123) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (1), and in particular point (b) of the first subparagraph of Article 17(2) thereof, Whereas: (1) Directive 92/65/EEC provides that dogs, cats and ferrets are to be imported into the Union only from authorised territories or third countries and be accompanied by a health certificate corresponding to a specimen drawn up in accordance with the procedure referred to therein. Part 1 of the Annex to Commission Implementing Decision 2013/519/EU (2) sets out the model animal health certificate. (2) In the model animal health certificate reference is made to the required successful test for immune response to anti-rabies vaccination that should be performed on blood samples taken from dogs, cats and ferrets coming from or scheduling to transit through a territory or a third country listed in Annex I to Commission Decision 2004/211/EC (3) or in Part 1 of Annex II to Commission Regulation (EU) No 206/2010 (4). (3) Following the repeated forgery of laboratory reports on the results of the rabies antibody titration test, it is appropriate to request certifying officials in territories or third countries that the satisfactory results to that test should not be certified unless the authenticity of the laboratory report has been verified. A specific guidance note to that effect should be included in the model animal health certificate. (4) Furthermore, the entry regarding the date of application or reading of the tattoo or transponder of dogs, cats or ferrets in Part I of the model animal health certificate has been misinterpreted by certifying officials in third countries and has therefore caused problems during veterinary checks at border inspection posts. In order to avoid any misunderstanding, that entry should be removed from Part I of the model animal health certificate that describes the animals, and inserted in Part II of that certificate, that concerns the certification of the animals. A specific note for guidance concerning the verification of the marking should also be included in Part II. (5) The Annex to Implementing Decision 2013/519/EU should therefore be amended accordingly. (6) In order to avoid any disruption of imports into the Union of consignments of dogs, cats and ferrets, the use of certificates issued in accordance with Union rules applicable before the date of application of this Decision should be authorised during a transitional period subject to certain conditions. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision 2013/519/EU is amended in accordance with the Annex to this Decision. Article 2 For a transitional period until 30 June 2017, Member States shall authorise imports into the Union of dogs, cats and ferrets which are accompanied by a health certificate issued not later than 31 May 2017 in accordance with the model set out in Part 1 of the Annex to Implementing Decision 2013/519/EU in its version prior to the amendments introduced by this Decision. Article 3 This Decision shall apply from 1 June 2017. Article 4 This Decision is addressed to the Member States. Done at Brussels, 18 January 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 268, 14.9.1992, p. 54. (2) Commission Implementing Decision 2013/519/EU of 21 October 2013 laying down the list of territories and third countries authorised for imports of dogs, cats and ferrets and the model health certificate for such imports (OJ L 281, 23.10.2013, p. 20). (3) Commission Decision 2004/211/EC of 6 January 2004 establishing the list of third countries and parts of territory thereof from which Member States authorise imports of live equidae and semen, ova and embryos of the equine species, and amending Decisions 93/195/EEC and 94/63/EC (OJ L 73, 11.3.2004, p. 1). (4) Commission Regulation (EU) No 206/2010 of 12 March 2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (OJ L 73, 20.3.2010, p. 1). ANNEX In the Annex, Part 1 is replaced by the following: PART 1 Model animal health certificate for imports into the Union of dogs, cats and ferrets Text of image COUNTRY: Veterinary certificate to EU Part I: Details of dispatched consignment I.1. Consignor Name Address Country Tel. I.2. Certificate reference No I.2.a. I.3. Central competent authority I.4. Local competent authority I.5. Consignee Name Address Country Tel. I.6. I.7. Country of origin ISO code I.8. I.9. Country of destination ISO code I.10. Region of destination Code I.11. Place of origin Name Approval number Address Name Approval number Address Name Approval number Address I.12. Place of destination Name Approval number Address I.13. Place of loading I.14. Date of departure I.15. Means of transport Aeroplane Ship Railway wagon Road vehicle Other Identification Documentary references I.16. Entry BIP in EU I.17. I.18. Description of commodity I.19. Commodity code (HS code) 010619 I.20. Quantity I.21. I.22. Number of packages I.23. Seal/Container No I.24. Text of image I.25. Commodities certified for: Others Pets Approved bodies I.26. I.27. For import or admission into EU I.28. Identification of the commodities Species (Scientific name) Identification system Identification number Date of birth [dd/mm/yyyy] Text of image COUNTRY Imports into the Union of dogs, cats, ferrets II. Health information II.a. Certificate reference No II.b. I, the undersigned official veterinarian of (insert name of third country) certify that the animals described in Box I.28: II.1. come from holdings or businesses described in Box I.11 which are registered by the competent authority and are not subject to any ban on animal health grounds, where the animals are examined regularly and which comply with the requirements ensuring the welfare of the animals held; II.2. showed no signs of diseases and were fit to be transported for the intended journey at the time of examination by a veterinarian authorised by the competent authority within 48 hours prior to the time of dispatch; (1) either [II.3. are destined for a body, institute or centre described in Box I.12 and approved in accordance with Annex C to Council Directive 92/65/EEC, and come from a territory or third country listed in Annex II to Commission Implementing Regulation (EU) No 577/2013.] (1) or [II.3. were at least 12 weeks old at the time of vaccination against rabies and at least 21 days have elapsed since the completion of the primary anti-rabies vaccination (2) carried out in accordance with the validity requirements set out in Annex III to Regulation (EU) No 576/2013 of the European Parliament and of the Council, and any subsequent revaccination was carried out within the period of validity of the preceding vaccination (3);] and (1) either [II.3.1. they come from a territory or third country listed in Annex II to Commission Implementing Regulation (EU) No 577/2013 and details of the current anti-rabies vaccination are provided in the table]; (1) or [II.3.1. they come from or are scheduled to transit through, a territory or third country listed in Annex I to Commission Decision 2004/211/EC or in Part 1 of Annex II to Commission Regulation (EU) No 206/2010, and a rabies antibody titration test (4), carried out on a blood sample taken by the veterinarian authorised by the competent authority not less than 30 days after the preceding vaccination and at least 3 months prior to the date of issue of this certificate, proved an antibody titre equal to or greater than 0,5 IU/ml (5) and any subsequent revaccination was carried out within the period of validity of the preceding vaccination, and the details of the current anti-rabies vaccination and the date of sampling for testing the immune response are provided in the table below: Part II: Certification Transponder or tattoo Date of vaccination [dd/mm/yyyy] Name and manufacturer of vaccine Batch number Validity of vaccination Date of blood sampling [dd/mm/yyyy] Alpha-numeric code of the animal Date of implantation and/or reading (6) [dd/mm/yyyy] From [dd/mm/yyyy] to [dd/mm/yyyy] ]; (1) either [II.4. are dogs destined for a Member State listed in Annex I to Commission Delegated Regulation (EU) No 1152/2011 and have been treated against Echinococcus multilocularis, and the details of the treatment carried out by the administering veterinarian in accordance with Article 7 of Commission Delegated Regulation (EU) No 1152/2011 (7) (8) are provided in the table below.] (1) or [II.4. have not been treated against Echinococcus multilocularis.] Text of image COUNTRY Imports into the Union of dogs, cats, ferrets II. Health information II.a. Certificate reference No II.b. Transponder or tattoo alphanumeric code of the dog Anti-echinococcus treatment Administering veterinarian Name and manufacturer of the product Date [dd/mm/yyyy] and time of treatment [00:00] Name in capitals, stamp and signature ] Notes (a) This certificate is meant for dogs (Canis lupus familiaris), cats (Felis silvestris catus) and ferrets (Mustela putorius furo). (b) This certificate is valid for 10 days from the date of issue by the official veterinarian. In the case of transport by sea, that period of 10 days is extended by an additional period corresponding to the duration of the journey by sea. Part I: Box I.11: Place of origin: name and address of the dispatch establishment. Indicate approval or registration number. Box I.12: Place of destination: mandatory where the animals are destined for a body, institute or centre approved in accordance with Annex C to Council Directive 92/65/EEC. Box I.25: Commodities certified for: indicate others where the animals are moved in accordance with Article 5(4) of Regulation (EU) No 576/2013 of the European Parliament and of the Council. Box I.28: Identification system: select transponder or tattoo. Identification number: indicate the transponder or tattoo alphanumeric code. Part II: (1) Keep as appropriate. (2) Any revaccination must be considered a primary vaccination if it was not carried out within the period of validity of a previous vaccination. (3) A certified copy of the identification and vaccination details of the animals concerned shall be attached to the certificate. (4) The rabies antibody titration test referred to in point II.3.1:  must be carried out on a sample collected by a veterinarian authorised by the competent authority, at least 30 days after the date of vaccination and 3 months before the date of import;  must measure a level of neutralising antibody to rabies virus in serum equal to or greater than 0,5 IU/ml;  must be performed by a laboratory approved in accordance with Article 3 of Council Decision 2000/258/EC (list of approved laboratories available at http://ec.europa.eu/food/animals/pet-movement/approved-labs_en); Text of image COUNTRY Imports into the Union of dogs, cats, ferrets II. Health information II.a. Certificate reference No II.b.  does not have to be renewed on an animal, which following that test with satisfactory results, has been revaccinated against rabies within the period of validity of a previous vaccination. A certified copy of the official report from the approved laboratory on the result of the rabies antibody test referred to in point II.3.1 shall be attached to the certificate. (5) By certifying this result, the official veterinarian confirms that he has verified, to the best of his ability and where necessary with contacts with the laboratory indicated in the report, the authenticity of the laboratory report on the results of the antibody titration test referred to in point II.3.1. (6) In conjunction with footnote (3), the marking of the animals concerned by the implantation of a transponder or by a clearly readable tattoo applied before 3 July 2011 must be verified before any entry is made in this certificate and must always precede any vaccination, or where applicable, testing carried out on those animals. (7) The treatment against Echinococcus multilocularis referred to in point II.4 must:  be administered by a veterinarian within a period of not more than 120 hours and not less than 24 hours before the time of the scheduled entry of the dogs into one of the Member States or parts thereof listed in Annex I to Commission Delegated Regulation (EU) No 1152/2011;  consist of an approved medicinal product which contains the appropriate dose of praziquantel or pharmacologically active substances, which alone or in combination, have been proven to reduce the burden of mature and immature intestinal forms of Echinococcus multilocularis in the host species concerned. (8) The table referred to in point II.4 must be used to document the details of a further treatment if administered after the date the certificate was signed and prior to the scheduled entry into one of the Member States or parts thereof listed in Annex I to Commission Delegated Regulation (EU) No 1152/2011. Official veterinarian Name (in capital letters): Qualification and title: Date: Signature: Stamp: